     Case 4:20-cr-00277 Document 18 Filed on 01/07/21 in TXSD Page 1 of 1

                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA

v.                                              Case Number: 4:20−cr−00277

Travis Glendon Martin, III



                             NOTICE OF RESETTING

A proceeding has been reset in this case as to Travis Glendon Martin, III as set
forth below.

Before the Honorable Andrew M Edison
PLACE:
by video


DATE: 1/15/2021
TIME: 02:00 PM
TYPE OF PROCEEDING: Initial Appearance/Revocation


Date: January 7, 2021                                        Nathan Ochsner, Clerk
